Citation Nr: 0802063	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-00 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a fractured 
left malleolus, currently evaluated as noncompensable.

2.  Entitlement to special monthly compensation for loss of 
use of the left foot.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from September 1964 until 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record is not sufficient to ascertain the 
symptoms associated with the service-connected fractured left 
malleolus as opposed to the veteran's non-service connected 
conditions.  Specifically, the March 2004 VA examination 
noted two subsequent left ankle injuries around 1980 and 
1991.  However, records concerning these injuries are not 
associated with the claims file.  These records should be 
obtained.

Furthermore, the March 2004 examiner failed to delineate the 
symptoms and disability attributable to the service-connected 
fractured left malleolus versus in light of the other 
postservice left ankle injuries.  The Board cannot therefore 
render an informed decision concerning the level of 
disability caused by the veteran's service-connected 
fractured left malleolus in the absence of specific medical 
information regarding the subsequent left ankle conditions. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the 
Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so); see also Johnston v. 
Brown, 10 Vet. App. 80 (1997)(finding the law does not allow 
increased ratings for the aggravation of service connected 
conditions by non-service connected injuries).  As such, the 
veteran should be afforded another VA examination. See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, 
as the veteran has a claim for an increased evaluation 
pending for the left ankle, the Board cannot proceed with the 
claim for entitlement to special monthly compensation for 
loss of use of the left foot until there has been final 
adjudication of the veteran's claim.  Thus, adjudication of 
the loss of use claim will be held in abeyance pending 
further development and adjudication of the veteran's claim 
of entitlement to an increased evaluation for a fractured 
left malleolus.

Accordingly, the case is REMANDED for the following action:

1.  With respect to each of the veteran's 
claims send the veteran a notice letter which 
is in compliance with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The letter must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claims.
(5) be in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO/AMC should contact the veteran 
to obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for any 
left ankle condition.  The veteran should 
specifically be requested to provide 
information concerning the left ankle 
fractures around 1980 and 1991.  After 
securing the necessary release(s), the RO 
should obtain those records that have not 
been previously secured.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  The RO/AMC should schedule the 
veteran for a VA orthopedic examination 
for the purpose of identifying the 
symptoms associated with the veteran's 
service-connected left ankle disability.  
All indicated test and studies should be 
accomplished and all findings reported in 
detail.  The claims file must be made 
available to and reviewed by the 
examiner.  

The examiner is requested to review the 
veteran's claim file and identify the 
symptoms, manifestations and degree of 
disability associated with the service-
connected residuals of the fractured left 
malleolus, as opposed to the subsequent 
non-service connected left ankle 
fractures in 1980 and 1991.  In this 
regard, the examiner should specifically 
review the veteran's service medical 
records pertaining to the left ankle.

The examiner should also express an 
opinion as to whether or not the 
fractured left malleolus during service 
weakened the ankle and made it more prone 
to future fractures. 

It is critical that the examiner attempt 
to ascertain the degree of disability or 
symptoms resulting from the service-
connected fractured left malleolus, as 
distinguished from any non-service 
connected disorders.  If the various 
manifestations and degree of disability 
attributable to the service-connected 
residuals of the fractured left malleolus 
cannot be distinguished from non-service-
connected conditions, the examiner should 
so indicate and explain the reasons for 
that conclusion.  

The examiner should specifically address 
whether any postservice left ankle 
injuries are superimposed upon the 
service-connected left ankle disability.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  

4.  The RO/AMC should readjudicate the 
issues of entitlement to an increased 
evaluation for residuals of a fractured 
left malleolus.  After this adjudication, 
the RO/AMC should readjudicate the 
veteran's claim for entitlement to 
special monthly compensation for loss of 
use of the left foot.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

